DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 5, 15, and 25 must be shown or the feature(s) canceled from the claim(s). Applicant does not have a figure which shows at least one notch and at least one island. No new matter should be entered.
On August 10, 2022, Applicant filed amended figures 11A-12. These figures contain new matter. The new matter is figure 11B. Figure 11B is a combination of previous figures 6 and 11. Applicant states they have support for new figure 11B based upon figures 6, 11, and paragraph 0051. Paragraph 0051 is boilerplate language. This is because the language of ¶ 0051 is similar to the language in D Three Enter. LLC v. SunModo Corp, 890 F.3d 1042, 1050-51 (Fed. Cir. 2018), where the Court stated that D Three’s language in their specification, “"[PHOSITAs] will recognize certain modifications, permutations, additions and sub-combinations therefore. It is therefore intended that the following appended claims hereinafter introduced are interpreted to include all such modifications, permutations, additions and subcombinations are within their true sprit [sic] and scope.” Is boilerplate language that “is not sufficient to show adequate disclosure of the actual combinations and attachments used in the Washerless Claims.” Similarly, Applicant’s lanague of ¶ 0051 “It is noted that different implementations may use a solder resist layer that includes different combinations of notches, planes, and/or islands. Moreover, the location of the notches, planes, and/or islands may vary. The number of notches, planes and/or islands may also vary. The size and/or shape of the notches, planes, and/or islands may vary.” Is likewise boilerplate as the specification does not show the actual combination. And, thus, ¶ 0051 is not sufficient to show adequate disclosure. See also Hyatt v Dudas, 492 F.3D 1365 (Fed. Cir. 2007).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-10, 11-13, 15, 19-20, 21-23, 25, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tom H., "IPC-7093A BTC: QFN Solder Mask Defined Thermal Pad", https://www.pcblibraries.com/forum/ipc7093a-btc-qfn-solder-mask-defined-thermal-pad_topic2154.html (“Tom”), in view of Admitted Prior Art (figure 1) (“APA”), in view of Naitoh (US 2004/0214375 A1) (“Naitoh”).
	Regarding claims 1, 11, and 21, Tom teaches as shown in Examiner’s annotated figure 1 below:

    PNG
    media_image1.png
    392
    711
    media_image1.png
    Greyscale

a substrate (A) comprising a first surface (B); 
a solder resist layer (C) coupled to the first surface of the substrate (B), 

the solder resist layer (C) having an opening (side of D there are a plurality of openings) with a perimeter (D) enclosing a region that is free of solder resist (the openings inside of D are free of solder resist), 
the solder resist layer (C) comprising at least one notch (E) at the perimeter (the notch is the part of C inside of D) of the opening formed from the solder resist layer and extending forming a protrusion into the opening (As can be seen in Examiner’s annotated figure 1 above, the solder resist C has a plurality of openings where no solder resist is formed. The solder resist C creates notches E from the perimeter D towards the middle of perimeter D. All of the openings inside D are formed from the solder resist layer C and extend from the protrusions of C into D. There does not appear to be a patentable distinction between the notch and the protrusion based upon Applicant’s figures);

Tom does not teach:
a device located over the solder resist layer such that a portion of the device touches the solder resist layer,
the portion of the device including at least one corner of the device that touches the at least one notch; and 
an encapsulation layer located over the solder resist layer such that the encapsulation layer encapsulates the device.


However, it would have been obvious that one of ordinary skill in the art would place a device, such as a chip, over the package above. This is because the package above is made for a chip to go onto. This is further evidenced by APA, and Naitoh. Therefore, Tom as evidenced by APA and Naitoh teach:
 one or more interconnects (Thermal Pad) configured to provide one or more electrical paths (The Thermal Pad provides electrical ground to the device by means of solder; Pg. 2) between the substrate (A) and the device (device of APA and/or Naitoh), the one or more interconnects (solder on the Thermal Pad) positioned within the opening of the solder resist layer (D) between the device (device of APA and/or Naitoh) and the substrate A), 
the at least one notch (E) extending into a region of the opening (D) unoccupied by the one or more interconnects (E extends into D where there is no Thermal Pad).

APA teaches:
an encapsulation layer (160) located over the solder resist layer (126) such that the encapsulation layer (160) encapsulates the device (104).
It would have been obvious to form an encapsulation layer over the solder resist layer, and the device in order to secure the device to the substrate better, to protect the device and its leads from the environment, and also as a tool to prevent others knowing what device is being used on a design.

Tom and APA do not explicitly teach:
a device located over the solder resist layer such that a portion of the device touches the solder resist layer,
the portion of the device including at least one corner of the device that touches the at least one notch.


    PNG
    media_image2.png
    309
    673
    media_image2.png
    Greyscale

Naitoh teaches at least in figures 1-3, and Examiner’s annotated figures 2-3 above:
the solder resist layer (5/105) comprising at least one notch (A),
a device (6) located over the solder resist layer (5/105) such that a portion of the device (B) touches the solder resist layer (5/105),
the portion of the device (B) including at least one corner of the device (B is a portion and corner of the device) that touches at least one notch (A).

It would have been obvious to one of ordinary skill in the art to modify Tom and APA and have the device of Tom and APA touch the solder resist because Naitoh teaches that this protects the wires or internal connections, from moisture and can prevent ion migration and reduce the occurrence of short circuits. ¶¶ 0024, 35.
Regarding claims 2, 12, and 22, Naitoh teaches at least in figures 1-3:
wherein the solder resist layer (5) is configured as a seating plane for the device (as shown in figure 3 device 6 is seating on the solder resist layer (5).
Regarding claims 3, 13, and 23, Naitoh does not explicitly state:
wherein the device is located over the solder resist layer such that a surface of the device facing the substrate is within 2 degrees of being parallel to the first surface of the substrate.

However, Naitoh teaches that the thickness of the solder resist layer is about 7µm, and it would be obvious that this thickness would be about constant across the first surface of the substrate. Further, it would have been obvious that one of ordinary skill in the art would want to the surface of the solder resist to be parallel with the surface of the substrate in order to make sure that all everything is level. One would want everything to be level to make sure that all electrical connections between the device and the substrate are made. That is to say if the device and the substrate are not level there is a chance that their will either be no, or poor, electrical connection between the two resulting in potentially failed device.	 Therefore, with respect to the limitation, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Regarding claim 5, 15, and 25,
Claims 5, 15, and 25 are directed to having the islands of solder mask material in the corner of the device. The only difference between the prior art and claimed device concerns the shape of the solder resist layer. Further, the specification does not provide any support for the criticality of shape, or any unexpected resulting arising from the shape of the solder resist layer.
The specification in ¶ 0044 states that the solder resist layer may have certain beneficial aspects. However, these beneficial aspects are to the solder resist layer in general. The shape of the solder resist layer is discussed in ¶ 0045, and states that different implementation may use different patterns. The paragraph does not state the benefit of any pattern over another. Therefore, the shape of the solder resist layer is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144.04(1V)(B). See PTO-892 for a plurality of references which teach different shapes of the solder resist based upon the type of device to be attached. See also the Ford reference
Regarding claims 9, 19, 29, APA and Naitoh teach:
the device comprises a radio frequency (RF) device, a die, an integrated device, a passive device, a filter, a capacitor, an inductor, an antenna, a transmitter, a receiver, and/or combinations thereof (APA 104 and Noitoh 6 are both dies).
Regarding claims 10 and 20,
The claims does not further limit the structure of the device. Claim 20 is directed to the use of the device, and what other product it is included in. As claim 1, and 11 are directed to a generic device, it would have been obvious that one of ordinary skill in the art could have used the generic device in any or all of the listed devices. This would require ordinary skill in the art, and routine skill in the art when designing a device. 
	Regarding claims 30, Tom teaches as shown in Examiner’s annotated figure 1:
wherein edges of the device (see claim 1) extend beyond each side of the one or more interconnects (F).
	Regarding claims 31, the prior art teaches
wherein the device has a device surface that faces the first surface of the substrate (Based upon claim 1, this is obvious when a device is placed on the solder pads that it will have a first surface that faces the solder resist),
 wherein the device surface includes the portion of the device that touches the solder resist layer (at least claim 5 teaches this), 
wherein a second portion of the device surface that does not touch the solder resist layer has a greater area than the portion of the device that touches the solder resist layer (based upon the layout shown in Tom, it would have been obvious that based upon the number of vias, and solder mask dams used in the device that one could optimize the claimed ratio by either adding or reducing the number of vias. One would change the number of vias in the device of Tom in order to optimize routing of electrical wires through the device).
Regarding claims 32, the prior art teaches
wherein the solder resist layer (Tom C) comprises at least one other notch formed from the solder resist layer (another E) and extending into the opening (D), 
wherein the portion of the device (the device discussed in claim 1) that touches the solder resist layer (claim 5) further includes at least one other corner of the device that touches the at least one other notch (it is obvious that the device will touch another E of Tom as taught in claim 5).



Claims 6-7, 16-17, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tom, in view of APA, in view of Naitoh, in light of evidentiary reference Enomoto et al. (US 5,344,899) (“Enomoto”), in light of evidentiary reference Sohara US 5,920,126) (“Sohara”)
Regarding claims 6, 16, and 26, APA and Naitoh do not teach the material of the encapsulation layer (APA 160) or the material of the solder resist layer (APA 126; Naitoh 5); and 

	Evidentiary reference Enomoto teaches:
That the same material can be used as an encapsulation material and as a solder resist material. Col. 7-8 at lines 54-9, where the material of Enomoto can be used for these two elements and also has moisture-proofness).
Thus, based upon Enomoto the encapsulation layer APA 160 and the solder resist layer APA 126/Naitoh 5 are the same material. As such one can consider Naitoh 5 under the device 6 to be part of the encapsulation layer APA 160.

Based upon the above the prior art teaches.
The encapsulation material is within the opening of the solder resist layer (Naitoh 5; where Naitoh 5 is underneath the device 6. This position is further evidenced by Sohara where in figure 2 Sohara teaches that 118 can be underneath the device 102).

Regarding claims 7, 17, and 27, 
wherein the encapsulation layer (APA 160 and Naitoh 5 under 6) is located between the device (APA 104; Naitoh 5) and the substrate (APA 102; Naitoh 2/3) such that a space between the device and the substrate is substantially free of voids (Naitoh shows no voids).







Claims 8, 18, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tom, in view of APA, in view of Naitoh, in view of Konno et al. (US 2013/0001274 A1) (“Konno”).


    PNG
    media_image3.png
    293
    780
    media_image3.png
    Greyscale

Regarding claim 8, Tom, APA, and Naitoh do not explicitly teach:
a lateral gap between a side of the device and a neighboring side surface of the solder resist layer, wherein the lateral gap is filled with the encapsulation layer.

Konno teaches at least in figure 2, and Examiner’s annotated figure 2 above:
a lateral gap (E) between a side of the device (2) and a neighboring side surface of the solder resist layer (16), wherein the lateral gap (E) is filled with the encapsulation layer (6).
It would have been obvious to one of ordinary skill in the art that there may be a gap between the solder mask and the device, and that the encapsulation may fill it. It would have been obvious because one may want some play, or margin of error, in the placement of the device on the PCB. This margin of error would allow one of ordinary skill in the art to still allow the device to be soldered to the PCB board, and would not create any negative effects to the overall design. This is because as shown in Konno, the encapsulation material will seal any gap between the solder mask and the underside of the device, thus preventing any outside contamination from interfering with the connection of the device to the PCB board. Therefore, this limitation would have been obvious to one of ordinary skill in the art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tom, in view of APA, in view of Naitoh, in view of Ho et al. (US 2013/0001760 A1) (“Ho”).
	Regarding claim 33, Tom teaches as shown in Examiner’s annotated figure 1 below:

    PNG
    media_image4.png
    483
    770
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    304
    387
    media_image5.png
    Greyscale

a substrate (A) comprising a first surface (B);
a solder resist layer (C) coupled to the first surface (B) of the substrate (A), 
the solder resist layer (C) comprising (detailed below): 
a first notch (D) formed from the solder resist layer (C) and protruding into a region free of solder resist (D protrudes into the free region which makes the free region where the protrusion is no longer a free region because the free region protrusion is now the first notch, and the first notch is formed of solder resist),
 the region free of solder resist (F) enclosed by the solder resist layer (C); 
a second notch (E) formed from the solder resist layer (C) and protruding into the region (E protrudes into the region the same what D protrudes into the region); 
a third notch formed from the solder resist layer and protruding into the region; and a fourth notch formed from the solder resist layer and protruding into the region (As can be seen from Examiner’s annotated figures 2 and 3 above there are a plurality of notches which protrude in to a region. Thus, 1) the prior art teaches these limitations, and 2) this is a duplication of parts); 

Tom does not teach:
a device located over the solder resist layer such that a first corner of the device touches the first notch, a second corner of the device touches the second notch, a third corner of the device touches the third notch, and a fourth corner of the device touches the fourth notch,

wherein there is a first lateral gap between a first side of the device and a first neighboring side surface of the solder resist layer, 
wherein there is a second lateral gap between a second side of the device and a second neighboring side surface of the solder resist layer.

However, it would have been obvious that one of ordinary skill in the art would place a device, such as a chip, over the package above. This is because the package above is made for a chip to go onto. This is further evidenced by APA, and Naitoh. Therefore, Tom as evidenced by APA and Naitoh teach:
a device (device of APA and/or Naitoh ) located over the solder resist layer such that a first corner of the device touches the first notch, a second corner of the device touches the second notch, a third corner of the device touches the third notch, and a fourth corner of the device touches the fourth notch,

Tom and APA do not explicitly teach:
a device (device of APA and/or Naitoh) located over the solder resist layer such that a first corner of the device touches the first notch, a second corner of the device touches the second notch, a third corner of the device touches the third notch, and a fourth corner of the device touches the fourth notch,


    PNG
    media_image2.png
    309
    673
    media_image2.png
    Greyscale

Naitoh teaches at least in figures 1-3, and Examiner’s annotated figures 2-3 above:
a device (6) located over the solder resist layer (5/105) such that a first corner of the device (6 in the region of B) touches the first notch (5, which would be one of the corners of Tom D, E, or others) ,
In regards to the second, third, and fourth notch, the analysis of the first notch and first corner would be the same for the remainder of the notches/corners

It would have been obvious to one of ordinary skill in the art to modify Tom and APA and have the device of Tom and APA touch the solder resist because Naitoh teaches that this protects the wires or internal connections, from moisture and can prevent ion migration and reduce the occurrence of short circuits. ¶¶ 0024, 35.

	Tom, APA, and Naitoh do not teach:
wherein there is a first lateral gap between a first side of the device and a first neighboring side surface of the solder resist layer, 
wherein there is a second lateral gap between a second side of the device and a second neighboring side surface of the solder resist layer.

 	However, Ho teaches at least in figure 1:
	That the solder mask (5) of Naitoh does not need to be continuous underneath the chip 6).
	Ho teaches that there can be gaps 139 between the soldermask (115) and the chip 125. Ho teahes that by having these gaps 139 one can save money on the material, ¶ 0016, and still accomplish the goal of the material. Therefore, it would have been obvious to one of ordinary skill in the art to leave a gap between 6 and 2 of Naitoh such that some of the solder mask 5 is saved, and thus, over the course of several to several millions of chips a significant amount of money will be saved by not completely filling the region between 6 and 2.

Therefore, Ho teaches:
wherein there is a first lateral gap (139) between a first side of the device (125) and a first neighboring side surface of the solder resist layer (115) (left), 
wherein there is a second lateral gap (139) between a second side of the device (125) and a second neighboring side surface of the solder resist layer (115) (right).
Regarding claim 35, 
Claim 35 contains subject matter in claim 1. Therefore, claim 35 is rejected for the reasons contained in claim 1.
Regarding claim 36, 
Claim 36 contains subject matter in claim 2. Therefore, claim 35 is rejected for the reasons contained in claim 1.


Claims 34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tom, in view of APA, in view of Naitoh, in view of Ho, in light of evidentiary reference Kirchoff et al. (US 4,642,329) (“Kirchoff”).
Regarding claim 34
	APA teaches that the die 104 is encapsulated with an encapsulant 160
	Tom teaches that the die 125 is attached to the substrate 110 with die attach material 130.
	Neither of these references teaches what the encapsulant 160 or the die attach material 130 is. 
	
	Kirchoff teaches:
That polymeric compositions were known in the industry, and that they are usefull for 1) encapsulants, and 2) die attach materials. Col. 2 at lines 25-35.
Therefore, Kirchhoff recognizes that one of ordinary skill in the art both the encapsulant of APA and the die attach material of Ho can be the same material. Thus, it would have been obvious to one of ordinary skill in the art to use the same material for the encapsulant of APA and the die attach material of Ho as it would reduce the number of materials needed. 
Regarding claim 37,
Claim 37 contains subject matter in claim 34. Therefore, claim 37 is rejected for the reasons contained in claim 34.


Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. 
Applicant asserts the prior art does not teach a perimeter enclosing a region free of resist, and the resist comprises at least one notch. Along with the device touching at least one notch. 
This argument is unpersuasive for the reasons stated in the rejection above. 
After reviewing, and reconsidering the art, and Applicant’s argument, it is Examiner’s position that Applicant may want to amend the claims so that picture claim a figure. This is because Applicant cannot use broad terms, such as region, perimeter, etc, without Examiner interpreting said terms broadly. When Examiner interprets the claim terms broadly Examiner is able to take the position they took in the analysis of the claims above. Therefore, Applicant may want to narrow down their claim so that Examiner cannot take a broad and reasonable interpretation of the claims. 
Applicant may want to schedule an interview to discuss possible amendments, and to discuss which figure would be best to picture claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822